DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 7/8/2022 that has been entered, wherein claims 1-2, 4-17 and 19-20  are pending.
Allowable Subject Matter
Claims 1-2, 4-17 and 19-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “when the power amplifier is viewed from a direction vertical to the mounting surface, an area of each of the at least one second flat external terminal connection surface is larger than an area of the first flat external terminal connection surface, a distance from the mounting surface to the first flat external terminal connection surface is shorter than a distance from the mounting surface to each of the at least one second flat external terminal connection surface, a distance from the first land electrode connection surface of the first land electrode to the one principal surface is longer than a distance from the second land electrode connection surface to the one principal surface, and at least a part of surfaces of each of the first external terminal and the at least one second external terminal is exposed to spaces between the power amplifier and the substrate”,
Claims 4-17 and 20 depend on claim 1 and are also allowed.

Regarding independent claim 2, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “when the power amplifier is viewed from a direction vertical to the mounting surface, an area of each of the at least one second flat external terminal connection surface is larger than an area of the first flat external terminal connection surface… a distance from the mounting surface to the first flat external terminal connection surface is shorter than a distance from the mounting surface to each of the at least one second flat external terminal connection surface, a distance from another principal surface of the substrate to the first land electrode connection surface is longer than a distance from the other principal surface to the second land electrode connection surface, and at least a part of surfaces of each of the first external terminal and the at least one second external terminal is exposed to spaces between the power amplifier and the substrate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M DYKES/          Examiner, Art Unit 2892                                                                                                                                                                                              
/LEX H MALSAWMA/          Primary Examiner, Art Unit 2892